Name: 80/602/EEC: Council Decision of 18 June 1980 concerning the conclusion of the Agreement in the form of an exchange of letters applying, in 1980, the Agreement between the European Economic Community and the Government of Sweden on certain measures for the purpose of promoting the reproduction of salmon in the Baltic Sea
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-06-26

 Avis juridique important|31980D060280/602/EEC: Council Decision of 18 June 1980 concerning the conclusion of the Agreement in the form of an exchange of letters applying, in 1980, the Agreement between the European Economic Community and the Government of Sweden on certain measures for the purpose of promoting the reproduction of salmon in the Baltic Sea Official Journal L 160 , 26/06/1980 P. 0049****( 1 ) OJ NO C 147 , 16 . 6 . 1980 , P . 115 . COUNCIL DECISION OF 18 JUNE 1980 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS APPLYING , IN 1980 , THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA ( 80/602/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA WAS SIGNED ON 21 NOVEMBER 1979 ; WHEREAS THE TWO PARTIES HAVE AGREED TO APPLY THE AGREEMENT FROM THE DATE OF SIGNATURE ; WHEREAS THE COMMUNITY AND SWEDEN HAVE HELD CONSULTATIONS , IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN THE AGREEMENT , ABOUT THE FINANCIAL PARTICIPATION FOR 1980 BY THE COMMUNITY IN MEASURES TO BE TAKEN BY THE GOVERNMENT OF SWEDEN TO PROMOTE THE REPRODUCTION OF SALMON IN THE BALTIC SEA ; WHEREAS AT THE CONCLUSION OF THESE CONSULTATIONS THE TWO DELEGATIONS INITIALLED AN EXCHANGE OF LETTERS FIXING FOR 1980 THE FINANCIAL CONTRIBUTION BY THE COMMUNITY TO THE ABOVEMENTIONED MEASURES ; WHEREAS IT IS IN THE INTEREST OF THE COMMUNITY TO APPROVE THE RESULTS OF THESE NEGOTIATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS APPLYING , IN 1980 , THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT FOR THE PURPOSE OF BINDING THE COMMUNITY . DONE AT LUXEMBOURG , 18 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT C . FRACANZANI **** AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS APPLYING , IN 1980 , THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA LETTER NO 1 SIR , REFERRING TO THE CONSULTATIONS HELD ON 23 JANUARY 1980 BETWEEN A DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY AND A DELEGATION OF THE SWEDISH GOVERNMENT , PURSUANT TO THE AGREEMENT ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN , I HAVE THE HONOUR HEREBY TO CONFIRM THE AGREEMENT OF THE EUROPEAN ECONOMIC COMMUNITY THAT THE FINANCIAL CONTRIBUTION REFERRED TO IN THE ABOVEMENTIONED AGREEMENT SHALL BE FIXED , FOR 1980 , AT 2 920 000 SWEDISH KRONER , WHICH AMOUNT SHALL BE TRANSFERRED BY THE EUROPEAN ECONOMIC COMMUNITY TO THE SWEDISH AUTHORITIES BEFORE 1 JUNE 1980 . I WOULD BE OBLIGED IF YOU WOULD INFORM ME WHETHER YOUR GOVERNMENT IS IN AGREEMENT WITH THE ABOVE . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . ON BEHALF OF THE COUNCIL OF THE EUROPEAN COMMUNITIES LETTER NO 2 SIR , I HAVE THE HONOUR TO ACKNOWLEDGE RECEIPT OF YOUR LETTER OF TODAY ' S DATE WHICH READS AS FOLLOWS : ' REFERRING TO THE CONSULTATIONS HELD ON 23 JANUARY 1980 BETWEEN A DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY AND A DELEGATION OF THE SWEDISH GOVERNMENT PURSUANT TO THE AGREEMENT ON CERTAIN MEASURES FOR THE PURPOSE OF PROMOTING THE REPRODUCTION OF SALMON IN THE BALTIC SEA BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF SWEDEN , I HAVE THE HONOUR HEREBY TO CONFIRM THE AGREEMENT OF THE EUROPEAN ECONOMIC COMMUNITY THAT THE FINANCIAL CONTRIBUTION REFERRED TO IN THE ABOVEMENTIONED AGREEMENT SHALL BE FIXED , FOR 1980 , AT 2 920 000 SWEDISH KRONER , WHICH AMOUNT SHALL BE TRANSFERRED BY THE EUROPEAN ECONOMIC COMMUNITY TO THE SWEDISH AUTHORITIES BEFORE 1 JUNE 1980 . I WOULD BE OBLIGED IF YOU WOULD INFORM ME WHETHER YOUR GOVERNMENT IS IN AGREEMENT WITH THE ABOVE ' . I HAVE THE HONOUR TO INFORM YOU THAT MY GOVERNMENT IS IN AGREEMENT WITH THE CONTENTS OF YOUR LETTER . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE GOVERNMENT OF SWEDEN